"In rer Donner J. LeBlanc applying for Writ of habeas corpus.
¡Writ granted.' See Order.
.. ,,pn considering the petition of the relator . in the above entitled and numbered cause,
It Is Ordered that the Judges of the Twenty-Fourth Judicial District Court for the Parish of Jefferson set aside the plea of guilty and sentence of the relator, see Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969).
It Is Further Ordered that in the event the Judges of the Twenty-Fourth Judicial District Court fail to comply with this order within ten (10) days from this date, that the respondent Judges show cause to the contrary in this Court on the tenth day of November, 1971 at 11:00 o’clock A.M.